Title: To Thomas Jefferson from Benjamin Smith Barton, [19 December 1792]
From: Barton, Benjamin Smith
To: Jefferson, Thomas



Sir
Wednesday-morning, 10 oCl. [19 Dec. 1792]

You will place me under a very great obligation by letting me have, by the bearer of this note, the sum of Sixty Dollars, which, I pledge my honour, shall be returned to you punctually on the 5th day of January next. I am sensible, Sir, that I am taking a very great liberty, but a disappointment of a peculiar nature will, I hope, with your goodness, plead an apology. I am already too sensible of your kindness to me not to feel a great deal in asking this favour. I remain, with great esteem & respect, &c. Sir, Your humble & obedient servant, &c.

Benjamin Smith Barton

